COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-282-CV
 
IN RE J. THOMAS KNIGHT, M.D.,                                            RELATORS
J. THOMAS KNIGHT, M.D.,
P.A., 
AND
MEDICAL IMAGING OF DALLAS, LLP                                               
                                                                                                        
                                               ----------
                                    ORIGINAL
PROCEEDING
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered ARelators= Agreed
Motion For Dismissal Of Petition For Writ Of Mandamus.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss this original
proceeding.  Having dismissed this
original proceeding, ARelators= Motion
For Emergency Relief@ is denied as moot.
Costs of this original proceeding shall be paid
by the party incurring the same, for which let execution issue. 
 
PER CURIAM
PANEL A:  MCCOY, HOLMAN, and GARDNER, JJ.  
 




DELIVERED:  July 31, 2008 





[1]See Tex. R. App. P. 47.4.